Case 2:20-cv-00227-JPH-DLP Document 10 Filed 09/14/20 Page 1 of 4 PageID #: 62




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

WILLIAM HUBBARD,                                         )
                                                         )
                                Plaintiff,               )
                                                         )
                           v.                            )        No. 2:20-cv-00227-JPH-DLP
                                                         )
WEXFORD OF INDIANA, LLC., et al.                         )
                                                         )
                                Defendants.              )

                          ORDER SCREENING THE COMPLAINT,
                             DISMISSING DEFICIENT CLAIM,
                          AND DIRECTING SERVICE OF PROCESS

        Plaintiff William Hubbard, an inmate at Wabash Valley Correctional Facility, brings this

action pursuant to 42 U.S.C. 1983, alleging deliberate indifference to his serious medical needs.

Because the plaintiff is a "prisoner" as defined by 28 U.S.C. § 1915A(c), this Court has an

obligation under 28 U.S.C. § 1915A(a) to screen the amended complaint before service on the

defendants.

                                                I.
                                       SCREENING STANDARD

        Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint, or any portion of

the complaint, if it is frivolous or malicious, fails to state a claim for relief, or seeks monetary relief

against a defendant who is immune from such relief. In determining whether the complaint states

a claim, the Court applies the same standard as when addressing a motion to dismiss under Federal

Rule of Civil Procedure 12(b)(6). To survive dismissal,

        [the] complaint must contain sufficient factual matter, accepted as true, to state a
        claim for relief that is plausible on its face. A claim has facial plausibility when the
        plaintiff pleads factual content that allows the court to draw the reasonable
        inference that the defendant is liable for the misconduct alleged.



                                                    1
Case 2:20-cv-00227-JPH-DLP Document 10 Filed 09/14/20 Page 2 of 4 PageID #: 63




Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017).

Pro se complaints such as that filed by the plaintiff are construed liberally and held to "a less

stringent standard than pleadings drafted by lawyers." Cesal, 851 F.3d at 720.

                                            II.
                                      THE COMPLAINT

       The complaint names defendants Wexford of Indiana, LLC ("Wexford"), Michael

Mitcheff, and Kim Hobson. Mr. Mitcheff and Ms. Hobson are named in their individual and

official capacities. Mr. Hubbard is seeking compensatory and punitive damages.

       Mr. Hubbard suffers from retinal edema, neovascularization, and retinal detachment, for

which he receives monthly injections of Avastin from an offsite ophthalmologist. Liberally

construed, the complaint alleges that in November 2019 and January 2020, Mr. Mitcheff and

Ms. Hobson conspired to prevent Mr. Hubbard from receiving these injections in order to spare

Wexford the expense of treatment. These monthly injections were denied over the objection of the

offsite ophthalmologist. A black ring developed in Mr. Hubbard's eye after he was denied his

injections in November 2019 and has not gone away.

                                             III.
                                         DISCUSSION

       Mr. Hubbard's deliberate indifference claims shall proceed against Mr. Mitcheff and

Ms. Hobson in their individual capacities.

       Mr. Hubbard's claim against Wexford, and his claims against Ms. Hobson and Mr. Mitcheff

in their official capacities, are dismissed. To be liable under § 1983, private corporations acting

under color of state law must have an express policy or custom that caused a constitutional

deprivation. Jackson v. Illinois Medi-Car, Inc., 300 F.3d 760, 766 n.6 (7th Cir. 2002); Estate of

Moreland v. Dieter, 395 F.3d 747, 758-59 (7th Cir. 2004); see also Sow v. Fortville Police Dept.,



                                                2
Case 2:20-cv-00227-JPH-DLP Document 10 Filed 09/14/20 Page 3 of 4 PageID #: 64




636 F.3d 293, 300 (7th Cir. 2011) (suing an individual in his official capacity "is another way of

pleading an action against an entity of which the officer is an agent."). The complaint does not

allege that Wexford maintains a policy or custom that caused Mr. Hubbard to suffer a constitutional

deprivation. Although the complaint references a Wexford policy about disputes between onsite

and offsite medical personnel, the complaint also alleges that this policy was not followed with

respect to Mr. Hubbard.

       This summary includes all viable claims identified by the Court. All other claims are

dismissed. If the plaintiff believes that the complaint sets forth additional claims not identified

by the Court, he shall have through October 5, 2020, to identify those claims.

                                       IV.
                          SUMMARY AND SERVICE OF PROCESS

       Mr. Hubbard's deliberate indifference claims shall proceed against Michael Mitcheff and

Kim Hobson. All other claims are dismissed.

       The clerk is directed to terminate Wexford of Indiana, LLC, as a defendant on the docket.

       The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to defendants

Michael Mitcheff and Kim Hobson in the manner specified by Rule 4(d). Process shall consist of

the complaint, dkt. [2], applicable forms (Notice of Lawsuit and Request for Waiver of Service of

Summons and Waiver of service of Summons), and this Entry.

SO ORDERED.

Date: 9/14/2020




                                                3
Case 2:20-cv-00227-JPH-DLP Document 10 Filed 09/14/20 Page 4 of 4 PageID #: 65




Distribution:

WILLIAM HUBBARD
945818
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
Electronic Service Participant – Court Only

MICHAEL MITCHEFF
Medical Staff
WABASH VALLEY – CF
6908 S. Old US Hwy 41
P.O. Box 1111
CARLISLE, IN 47838

KIM HOBSON
Medical Staff
WABASH VALLEY – CF
6908 S. Old US Hwy 41
P.O. Box 1111
CARLISLE, IN 47838




                                      4
